Citation Nr: 0734039	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-41 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD.  

3.  Entitlement to an initial rating in excess of 50 percent 
prior to September 1, 2005 for PTSD.  

4.  Entitlement to service connection for muscle and joint 
pain, claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for impotence, claimed 
as due to an undiagnosed illness.  

7.  Entitlement to service connection for sleep apnea, 
claimed as due to an undiagnosed illness.  

8.  Entitlement to service connection for memory problems and 
moodiness, claimed as due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

10.  Entitlement to service connection for tingling and 
numbness, claimed as due to an undiagnosed illness.  

11.  Entitlement to service connection for hypertension, 
claimed as due to an undiagnosed illness.  

12.  Entitlement to service connection for Gulf War Syndrome.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  He also had periods of active duty for training and 
inactive duty training from September 1983 to December 1997 
as a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which effectuated an August 2004 Board decision that 
granted service connection for PTSD; the RO assigned a 50 
percent disability evaluation and an effective date for the 
grant of service connection for PTSD of May 28, 1999.  The 
veteran filed a notice of disagreement regarding both the 
initial rating and the effective date of the grant.  These 
issues were subsequently perfected on appeal.  In March 2007, 
he and his representative testified via videoconference 
before the undersigned Veterans Law Judge.  

In a February 2006 rating decision, the RO awarded the 
veteran a 70 percent rating, effective from September 1, 
2005, for his PTSD.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  

This appeal also arises from a September 2005 rating decision 
which denied the remainder of the issues noted on the front 
page of this decision, all claimed as due to an undiagnosed 
illness incurred during military service in the Persian Gulf 
region.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

The issue of entitlement to service connection for impotence 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed an informal claim for PTSD which was 
received May 28, 1999; no previous claims for PTSD or a 
psychiatric disability are of record.  

2.  Prior to September 1, 2005, the veteran's PTSD resulted 
in multiple inpatient hospitalizations for psychiatric 
treatment, the dissolution of his marriage, and at least one 
suicide attempt.  

3.  The veteran's PTSD is characterized by a depressed mood, 
some social isolation, and feelings of worthlessness.  

4.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

5.  Competent evidence of an undiagnosed illness 
characterized by joint and muscle pain as the result of an 
undiagnosed illness has not been presented.  

6.  Competent evidence of the onset of gastroesophageal 
reflux disease during active military service has not been 
presented.  

7.  Competent evidence of the onset of sleep apnea during 
active military service has not been presented.  

8.  The veteran's moodiness and memory loss are symptoms of 
his service-connected PTSD, according to competent medical 
experts.  

9.  The veteran has presented evidence of a chronic headache 
disorder since service.  

10.  Competent evidence of an undiagnosed illness 
characterized by numbness and tingling as the result of an 
undiagnosed illness has not been presented.  

11.  Competent evidence of the onset of hypertension during 
active military service has not been presented; nor may such 
a disability be presumed to have been incurred therein.  

12.  Gulf War Syndrome is not a disability within the meaning 
of pertinent laws and regulations for which compensation may 
be awarded.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 28, 
1999, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2006).  

2.  The criteria for the award of an initial rating of 70 
percent prior to September 1, 2005, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).  

3.  The criteria for the award of an initial rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).  

4.  Service connection for an undiagnosed illness 
characterized by muscle and joint pain is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1117, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.317 (2006).  

5.  Service connection for gastroesophageal reflux disease, 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 
3.317 (2006).  

6.  Service connection for sleep apnea, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1117, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.317 (2006).  

7.  Service connection for an undiagnosed illness 
characterized by moodiness and memory problems is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 
3.317 (2006).  

8.  Service connection for an undiagnosed illness 
characterized by headaches is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1117, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.317 (2006).  

9.  Service connection for an undiagnosed illness 
characterized by numbness and tingling is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1117, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.317 (2006).  

10.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.317 
(2006).  

11.  Service connection for Gulf War Syndrome is denied as a 
matter of law.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2006); 60 FR 6660, 6661 (February 3, 1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The November 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional Supplemental Statement of the 
Case (SSOC) was provided on several occasions, most recently 
in September 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in September 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

I. Earlier effective date - Service connection for PTSD

The veteran seeks an effective date prior to May 28, 1999, 
for the award of service connection for PTSD.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency or indemnity 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2006).  In general, "date of receipt" 
means the date on which a claim, information or evidence was 
received in VA.  38 C.F.R. § 3.1(r) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a) (2006).  See also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings,...VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-
1373 (2004).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2006).  Once service connection has been 
established, receipt of specified types of medical evidence, 
including VA examination reports, will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157 
(2006).  For example, the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. 
§ 3.157(b) (2006).  Since the veteran's appeal flows from his 
original claim of service connection, the provisions of 38 
C.F.R. § 3.157 are not for application in the instant case.

In the present case, the veteran filed an informal claim for 
PTSD which was received May 28, 1999, followed by a formal 
claim which was received May 8, 2000.  No prior service 
connection claim for PTSD or any other psychiatric disability 
is of record; nor has the veteran pointed to any prior 
communication or contact with VA as a previous claim for 
service connection benefits.  While the veteran and his 
representative have alleged that he began experienced 
symptomatology resulting from his PTSD prior to May 1999, 
that fact is not relevant in the present case; the effective 
date of an award based on an original claim for service 
connection "shall not be" prior to the date of receipt of 
claim.  The pertinent regulation states that if the claim is 
not received within one year following separation from 
service, then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2006).  

Thus, in the absence of any evidence establishing a prior 
service connection claim for PTSD or another psychiatric 
disability, an effective date prior to May 28, 1999, for the 
award of service connection for PTSD is denied.  As a 
preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

II. Increased initial rating - PTSD

The veteran seeks an increased initial rating for his PTSD.  
This disability is currently rated as 70 percent disabling 
beginning September 1, 2005, and 50 percent disabling prior 
to that date.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

PTSD is rated under the general schedule for psychiatric 
disabilities, which provides as follows:  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

a. Increased initial rating prior to September 1, 2005

As noted above, the veteran has been awarded a 50 percent 
initial rating for his PTSD prior to September 1, 2005.  For 
the reasons to be discussed below, an increased initial 
rating to 70 percent is warranted for the period in question.  

At the time the veteran filed his service connection claim 
for PTSD, he was recovering from an attempted suicide in 
March 1999.  According to private hospitalization reports, he 
had slit his wrists and throat.  He was initially 
hospitalized for a month at a private facility, and was 
subsequently discharged to be followed on an outpatient 
basis.  PTSD and major depression were among the disabilities 
diagnosed.  This attempt clearly demonstrated suicidal 
thoughts and an active plan, and established that the veteran 
was, at least on that occasion, a threat to himself.  

Again in December 1999, the veteran had to be hospitalized 
for severe psychiatric symptoms.  On admission, his mood was 
depressed, and he had recurrent suicidal thoughts.  His 
Global Assessment of Functioning (GAF) score was 30 at the 
time of admission.  A GAF score of 30-21 is indicative of 
behavior considerably influenced by delusions or 
hallucinations, serious impairment in communications or 
judgment, or an inability to function in almost all areas.  
See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  

Additionally, on VA examination in April 2000, the veteran 
stated his wife of 15 years had left him, taking his son.  He 
reported his relationship with his wife and son was poor, as 
he no longer got along with either of them.  A history of 
alcohol abuse, with intermittent periods of sobriety, was 
also noted.  He had few other friends, and felt he could not 
get close to anybody.  He was employed, but had missed a 
considerable amount of work, and feared he would lose his 
job.  On VA examination in April 2000, a GAF score of 45 was 
assigned.  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The examiner also stated the veteran's 
PTSD and depression had a "severe" impact on his quality of 
life.  

Overall, the Board finds the evidence in relative equipoise; 
as noted above, the veteran had at least one suicide attempt 
just prior to the filing of his claim, and was hospitalized 
for psychiatric treatment on two occasions within a 12 month 
span.  Finally, his symptoms played a major role in the 
dissolution of his 15 year marriage.  Such symptoms are 
indicative of severe social and occupational impairment prior 
to September 1, 2005, due to his service-connected PTSD.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 70 
percent initial rating, effective from the date of grant of 
service connection, for the veteran's PTSD is warranted.  
Entitlement to an initial rating in excess of 70 percent will 
be discussed below.  

b. Initial rating in excess of 70 percent

As the Board has awarded the veteran an initial rating of 70 
percent prior to September 1, 2005, he now has a single 
rating of 70 percent effective from the date of the award of 
service connection for PTSD.  The consolidated issue now 
before the Board is entitlement to an initial rating in 
excess of 70 percent for PTSD.  After consideration of all 
pertinent evidence of record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 70 percent for the veteran's PTSD.  

The veteran has received extensive treatment for his 
psychiatric symptoms since his claim was first received in 
1999.  He has been examined by both VA and private 
psychiatrists, and as noted above, he received inpatient 
hospitalization on two occasions in 1999.  His inpatient and 
outpatient clinical records, as well as his private and VA 
psychiatric examination reports will be summarized below.  
The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The discussion below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked 
individual pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The veteran first began seeking psychiatric treatment in 
1994, complaining of decreased memory and increased 
irritability following his service in the Persian Gulf 
region.  He was seen for a few outpatient consultations and 
possible alcohol addiction was diagnosed.  He again sought 
psychiatric treatment in 1999, following a suicide attempt.  
A history of depression and alcohol abuse following his 
military service in the Persian Gulf was noted.  He also 
expressed symptoms of fatigue, worthlessness, paranoia, and 
loss of sleep.  Panic attacks were also reported.  The 
veteran had a legal history of several arrests for driving 
under the influence of alcohol.  Following his initial 
hospitalization at a private facility from March to April 
1999 for medical and psychiatric treatment resulting from a 
suicide attempt, he was begun on outpatient therapy and 
medication.  

The veteran has received regular psychiatric treatment and 
medication to the present.  On all examinations of record, 
the veteran has been clean and appropriately dressed, with no 
evidence of neglect of personal hygiene or care.  He has also 
been fully oriented to time, date, and place.  He has been 
able to carry on adequate conversations with both private and 
VA examiners, and has testified at several hearings before VA 
adjudicators and the undersigned Veterans Law Judge.  Some 
minimal paranoid ideations have been noted, but he has 
generally denied hallucinations and delusions.  He has 
reported poor concentration and memory, and testing has 
confirmed impairment of both.  He continued to use alcohol 
and smoke cigarettes, but denied other drug use, with the 
exception of occasional marijuana use.  

His GAF scores have included a score of 30 on admittance to a 
private hospital following a suicide attempt in March 1999, 
30 on admittance for private psychiatric hospitalization in 
December 1999, 45 on VA examination in August 2000, 50 on 
private psychological evaluation in February 2002, 70 on VA 
examination in August 2002, and 45 on VA examination in 
September 2005.  A GAF score of 30-21 is indicative of 
behavior considerably influenced by delusions or 
hallucinations, serious impairment in communications or 
judgment, or an inability to function in almost all areas.  
See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  However, the Board notes the veteran's GAF scores of 30 
were assigned immediately following and less than 12 months 
after a suicide attempt, and he has since had GAF scores of 
45 or better in recent years.  A GAF score of 50-41 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessive rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

After reviewing all evidence of record, the Board finds the 
veteran does not have total occupational and social 
impairment as the result of his psychiatric disability, and 
the preponderance of the evidence is against a 100 percent 
(total) initial rating.  The Board notes first that at all 
times during the pendency of this appeal, the veteran has 
been employed.  Evidence as recent as his March 2007 personal 
hearing testimony confirms he continues to work at a local 
military base, the same place he has worked since service 
connection for PTSD was granted.  While the veteran has 
stated that on several occasions he has been "written up" 
at his work for poor performance, he has not been terminated 
from this position.  Additionally, the Board is also aware he 
has missed several days' work, including 92 hours in 2005, 
due to his PTSD symptoms; nevertheless, this fact has not 
resulted in his termination to date.  Thus, total 
occupational impairment is not demonstrated, as the veteran 
has an established long-term work history.  

The veteran also has not displayed evidence of a thought 
disorder, as he has consistently denied hallucinations or 
delusions.  While some paranoid thinking, especially 
regarding his wife, has been noted on several occasions, no 
examiner has suggested the veteran has lost contact with 
reality or otherwise displayed psychotic behavior.  At all 
times of record, he has been alert and fully oriented.  He 
has been able to converse in an intelligent and coherent 
manner, and testified on his own behalf before a member of 
the Board.  He has also authored several written statements 
describing his experiences during the Persian Gulf War, and 
his current symptomatology.  All examiners have considered 
him competent and able to manage both his personal care and 
hygiene, and his financial affairs.  In the past, he has used 
alcohol excessively, and smoked cigarettes, but he has had no 
history of illegal drug use, with the exception of marijuana 
use on rare occasions.  

Next, the Board notes that while the veteran's first marriage 
ended in divorce about the time he initially filed his claim, 
he remarried shortly thereafter, and stated at his March 2007 
hearing that he is still married and living with his current 
wife.  He has stated he occasionally socialized with family 
and a few friends, and has taken vacations, trips, etc., such 
as in 2002.  This evidence confirms the veteran is not 
totally socially isolated and unable to form any personal 
relationships.  Furthermore, the veteran has not required 
additional hospitalization for his psychiatric symptoms since 
1999, and at no time has he been found mentally incompetent.  
Finally, inasmuch as the veteran's 70 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for PTSD, there is no 
basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no 
extended periods of hospitalization since his 
hospitalizations in 1999, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 70 percent for the veteran's 
PTSD.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Service connection - Muscle and joint pain

The veteran seeks service connection for muscle and joint 
pain, claimed as due to an undiagnosed illness.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his disability began 
during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2011.  See 71 
Fed. Reg. 75672 (Dec. 18, 2006).  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The signs 
and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are 
not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2006).  

Objective indications of chronic disability include either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2006).  Further, a 
chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3) (2006).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a) (2006).  Service connection under § 3.317 may also 
be awarded for certain medically unexplained chronic 
multisymptom illnesses, such as chronic fatigue syndrome.  
38 C.F.R. § 3.317(a)(2) (2006).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) (2006), however, if there is affirmative evidence 
that an undiagnosed illness: (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).  

Central to any claim under 38 C.F.R. § 3.317 is the presence 
of a disability which, "[b]y history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2006).  

An initial Gulf War protocol examination was afforded the 
veteran in May 1994.  At that time, he did not report any 
current muscle or joint pain, or recent history thereof.  
However, in April 1995 he injured his right upper extremity 
and cervical spine while lifting heavy weights on the job.  
No other muscle or joint disabilities were reported at that 
time.  He discontinued work temporarily and received private 
treatment for his injury.  

In November 1996, the veteran was admitted to a VA hospital 
for treatment of his alcohol dependence, and denied any 
muscle or joint disabilities, with the exception of his right 
shoulder and neck injuries sustained on the job in April 
1995.  Likewise, in November 1997, he sought private medical 
treatment for a sore on his tongue, and denied any 
musculoskeletal symptoms, aside from occasional arthralgia of 
the right shoulder due to a previous injury.  The veteran 
reported a sore and swollen left foot in March 1998, 
following a motor vehicle accident in which lost control of 
his motorcycle.  He reported the motorcycle rolled onto his 
left foot.  X-rays of the left foot were negative for 
fracture, and no other musculoskeletal disabilities were 
noted at that time.  According to September 2000 private 
psychiatric treatment notes, the veteran totaled his car and 
was arrested that month for driving under the influence of 
alcohol.  Any resulting injuries were not specified.  

On VA Persian Gulf War examination in August 2005, the 
veteran reported a history of generalized muscle and joint 
aches.  He stated the pain was most severe in the neck and 
spine, but was also present in the elbows, knees, shoulders, 
and feet.  The pain was described as a deep, aching pain, 
with stiffness.  However, he denied swelling, heat, or 
redness in the joints.  He used Motrin for his symptoms, with 
only moderate relief.  On physical examination, the veteran's 
joints were generally within normal limits, with fair to good 
range of motion, albeit with pain.  Muscle strength was 5/5 
at the shoulders, elbows, and knees.  VA x-rays of the 
veteran's major joints were taken in August 2005.  His knees, 
ankles, elbows, and shoulders were within normal limits; 
however, degenerative disc disease was present along the 
cervical, thoracic, and lumbosacral, and a mild hallux valgus 
deformity was 
present in the feet.  The final impression was of 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine.  Chronic joint pain, with reported weakness and 
stiffness, of the shoulders, elbows, and knees was also 
noted, without sufficient clinical evidence at present to 
warrant a diagnosis of any chronic pathological disorder.  

In November 2006 and January 2007, the veteran sought 
treatment from his private physician for back and hip pain 
following an October 2006 motor vehicle accident.  He claimed 
his back was "twisted up" in the accident.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for muscle and joint pain, claimed as due 
to an undiagnosed illness.  The Board notes first that 
immediately following service, the veteran did not report any 
muscle or joint pain on his initial VA Gulf War protocol 
medical examination in May 1994.  His first reports of any 
musculoskeletal disability were in 1995, when he sustained an 
on-the-job injury to his neck and right upper extremity while 
lifting heavy weights.  With the exception of those injuries, 
the veteran again denied any orthopedic complaints on VA 
hospitalization in November 1996.  Since that time, he has 
been involved in at least two automobile accidents and a 
motorcycle accident, with corresponding orthopedic complaints 
after each event.  He was noted to have degenerative joint 
disease of the spine in August 2005.  

Based on this evidence, the Board finds that while the 
veteran has reported various muscle and joint pain following 
service, such symptomatology can be attributed to various 
intervening events between the veteran's Persian Gulf service 
period and the onset of the claimed symptomatology.  
Therefore, compensation is not payable for such disability as 
the result of an undiagnosed illness, as an intervening cause 
to the veteran's complaints has been noted within the medical 
record.  38 C.F.R. § 3.317(c) (2006).  

Additionally, service connection is not warranted on a direct 
basis, as the veteran's orthopedic complaints did not 
manifest during active military service; nor may they be 
presumed to have manifest therein, as degenerative joint 
disease of the spine or any extremity was not noted within a 
year of service separation.  The veteran's initial diagnosis 
of an orthopedic disability of any part of the body dates to 
1995, many years after his last period of active military 
service.  Furthermore, no musculoskeletal injuries were 
sustained during any period of active duty for training or 
inactive duty training.  Overall, the preponderance of the 
evidence is against the award of service connection on a 
direct basis for a disorder characterized by muscle or joint 
pain.  

The veteran has alleged that he has muscle and joint pain as 
the result of an undiagnosed illness incurred during military 
service in the Persian Gulf.  However, as a layperson, he is 
not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for muscle or joint pain, to 
include as due to an undiagnosed illness.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Service connection - Gastroesophageal reflux disease

The veteran seeks service connection for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease, to 
include as due to an undiagnosed illness.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As noted above, specific laws and 
regulations govern disability resulting from undiagnosed 
illness in veterans with Persian Gulf service, as is 
established in the present case.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for gastroesophageal reflux disease 
or a related gastrointestinal disability.  On separation from 
active duty in the Persian Gulf in April 1991, he denied any 
stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements.  However, on a report of medical history completed 
later that same month, he checked yes for a history of 
frequent indigestion.  Again in November 1995, he also 
answered in the positive for frequent indigestion on a report 
of medical history.  A concurrent physical examination was 
negative for any abnormality of the abdomen.  

The veteran has been noted to have a many-year history of 
pyrosis, first reported in approximately 1997, according to 
his private medical treatment records.  He stated his 
heartburn was usually alleviated with Rolaids.  In December 
2003, he again reported frequent pyrosis, with occasional 
regurgitation; however, he denied dysphagia, abdominal pain, 
diarrhea, constipation, melena, or hematochezia.  On physical 
examination his abdomen was soft, with minimal tenderness and 
no organomegaly or masses.  Gastroesophageal reflux disease 
was suspected.  Gastroesophageal reflux disease was also 
diagnosed by a VA examiner in August 2005.  No date of onset 
was given.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the claim of 
service connection for gastroesophageal reflux disease.  
First, a grant of service connection as due to an undiagnosed 
illness is not warranted, as the veteran has been diagnosed 
with gastroesophageal reflux disease, a known clinical 
diagnosis.  As such, service connection due to an undiagnosed 
illness is not warranted.  See 38 C.F.R. § 3.317(a)(1)(ii) 
(2006).  The competent evidence of record also does not 
indicate his gastroesophageal reflux disease was incurred 
during any period of active military service.  

The veteran was first diagnosed with gastroesophageal reflux 
disease in 2003, many years after service separation.  While 
the veteran did report a history during military service of 
frequent indigestion, concurrent medical examinations were 
negative for any abnormal findings, and the veteran does not 
appear to have sought treatment for gastrointestinal 
complaints during military service.  Post-service, he did not 
seek treatment for such symptoms until approximately 1997, 
several years after his last period of active duty.  
Additionally, while he has been diagnosed by several medical 
care providers with a current diagnosis of gastroesophageal 
reflux disease, none have suggested this began during active 
military service.  In the absence of evidence of the onset of 
gastroesophageal reflux disease or any other gastrointestinal 
disability during military service, service connection for 
gastroesophageal reflux disease must be denied.  

The veteran has alleged that his gastroesophageal reflux 
disease was incurred during military service, or is the 
result of an undiagnosed illness incurred during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for gastroesophageal reflux 
disease, as such a disability was not incurred during 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V. Service connection - Sleep apnea

The veteran seeks service connection for sleep apnea, to 
include as due to a undiagnosed illness.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As noted above, specific laws and 
regulations govern disability resulting from undiagnosed 
illness in veterans with Persian Gulf service, as is 
established in the present case.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a sleep disorder.  On an April 
1991 health screening, he denied any history of fatigue, 
nightmares, or trouble sleeping.  Likewise, on an April 1991 
report of medical history, the veteran denied any history of 
frequent trouble sleeping.  However, on a November 1995 
report of medical history, the veteran gave a positive 
response regarding frequent trouble sleeping.  He stated he 
had a 4 year history of intermittent insomnia.  

In October 2002, the veteran sought private treatment for 
excessive daytime sleepiness.  He also reported nighttime 
sleep characterized by frequent snoring and awakening several 
times during the night.  The veteran also complained of 
excessive daytime sleepiness.  Sleep apnea syndrome was 
suspected, although the physician also noted that the 
veteran's psychiatric medication occasionally resulted in 
daytime sleepiness.  

The veteran was afforded a sleep study at a local VA clinic 
in February 2005.  A 10 year history of loud snoring with 
witnessed apneas was noted.  The veteran stated he frequently 
woke up coughing and gasping for air.  The results of the 
study reflected severe obstructive sleep apnea, and weight 
reduction and use of a CPAP machine was recommended.  

At his March 2007 personal hearing, the veteran stated he has 
snored in his sleep for several years, and experienced 
daytime drowsiness.  However, use of a CPAP machine has 
resulted in some reduction of symptomatology.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the claim of 
service connection for sleep apnea.  First, a grant of 
service connection as due to an undiagnosed illness is not 
warranted, as the veteran has been diagnosed with sleep 
apnea, a known clinical diagnosis.  As such, service 
connection due to an undiagnosed illness is not warranted.  
See 38 C.F.R. § 3.317(a)(1)(ii) (2006).  The competent 
evidence of record also does not indicate his sleep apnea was 
incurred during any period of active military service.  

The veteran was first diagnosed with sleep apnea in 2005, 
many years after service separation.  While the veteran did 
report a longstanding history of snoring and daytime 
drowsiness, concurrent medical examinations were negative for 
any abnormal findings, and the veteran does not appear to 
have sought treatment for sleep-related complaints during 
military service.  Post-service, he did not seek treatment 
for such symptoms until the early 2000's, several years after 
his last period of active duty.  Additionally, while he has 
been diagnosed via sleep study with sleep apnea, no examiner 
has suggested this began during active military service.  In 
the absence of evidence of the onset of sleep apnea or any 
other sleep-related disability during military service, 
service connection for sleep apnea must be denied.  

The veteran has alleged that his sleep apnea was incurred 
during military service, or is the result of an undiagnosed 
illness incurred during military service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for sleep apnea, as such a 
disability was not incurred during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VI. Service connection - Moodiness and memory problems

The veteran seeks service connection for moodiness and memory 
problems, claimed as due to an undiagnosed illness resulting 
from Persian Gulf service.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Additionally, as noted above, service connection may 
be warranted for certain symptoms of a chronic undiagnosed 
illness following service in the Persian Gulf region.  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

However, a clear requirement of service connection under 
38 C.F.R. § 3.317 is an undiagnosed illness which is 
"medically unexplained [ . . . ] without conclusive 
pathophysiology or etiology."  38 C.F.R. 
§ 3.317(a)(2)(C)(ii) (2006).  In the present case, the 
veteran's moodiness and memory loss have been attributed to 
known diagnoses, that of PTSD with major depression, for 
which he has been awarded service connection.  According to 
an April 2000 private psychiatric evaluation performed by 
E.B., Ph.D., the veteran's psychiatric symptoms included both 
a "persistent depressed mood" and "difficulty 
concentrating and remembering."  Subsequent private and VA 
medical examinations also attribute the veteran's moodiness 
and memory problems to his psychiatric disorders.  As these 
symptoms have been attributed by competent medical experts to 
a known diagnosis, service connection for memory loss and 
moodiness under 38 C.F.R. § 3.317 is not warranted.  

Additionally, the Board notes that 38 C.F.R. § 4.14 prohibits 
the evaluation of the same disability under various 
diagnoses.  As noted above, both private and VA medical 
examiners have described the veteran's moodiness and memory 
loss as among the symptomatology of his PTSD, for which he 
has already been awarded a 70 percent initial rating.  
Furthermore, VA's General Rating Formula for Mental Disorders 
clearly contemplates such symptoms in the evaluation of 
psychiatric disability.  Psychiatric evaluations are based on 
such symptoms as "mild memory loss", "memory loss for 
names of close relatives, own occupation, or own name", 
"depressed mood", and "impairment of short- and long-term 
memory."  See 38 C.F.R. § 4.130 (2006).  Thus, both 
moodiness and memory loss are clearly within the scope of the 
veteran's current service connection award for PTSD, and VA 
is forbidden by law from granting him separate disability 
awards for this overlapping disability.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for moodiness and memory 
loss, as such a grant would amount to pyramiding, and is 
forbidden by regulation.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VII. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As noted above, specific laws and 
regulations govern disability resulting from undiagnosed 
illness in veterans with Persian Gulf service, as is 
established in the present case.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Review of his service medical records indicates that in April 
1991 and November 1995 reports of medical history, the 
veteran checked yes for frequent or severe headaches.  No 
neurological disabilities were noted on concurrent medical 
examinations.  In February 1994, he again reported on a 
National Guard diagnostic evaluation report headaches since 
service separation.  

Post-service, the veteran has complained of headaches on 
several occasions.  On admission to a private hospital for 
psychiatric treatment in December 1999, he reported a history 
of recurrent headaches.  Again on VA Persian Gulf War 
examination in August 2005, the veteran reported a history of 
headaches of approximately a years' duration.  These 
headaches lasted one to three hours and occurred up to four 
times per week.  He reported associated dizziness but no 
nausea or vomiting with these.  Photophobia and sonophobia 
associated with his headaches was also reported.  He used 
ibuprofen for his headaches, which occasionally helped.  On 
physical examination, he displayed no neurological deficits 
of either the cranial or peripheral nerves.  The final 
impression was of tension headaches with associated 
disequilibrium.  

Review of the full record indicates the veteran has reported 
headaches over a longstanding period, beginning in 
approximately 1991, according to a report of medical history 
in service.  Thereafter, chronic headaches were reported by 
the veteran while seeking medical treatment in 1994, 1995, 
1999, and 2005.  He has also testified experiencing headaches 
since service separation.  As headaches constitute observable 
symptomatology, his contentions regarding their existence 
must be considered competent by the Board.  See Barr v. 
Nicholson, 21 Vet. App. 302 (2007).  The August 2005 VA 
examiner did attribute the veteran's headaches to tension, 
thereby providing a diagnosis.  Thus, the provisions, as set 
forth above, applicable to Persian Gulf undiagnosed illnesses 
are not applicable.  However, while the veteran has had 
periods when he did not report experiencing headaches on a 
recurrent basis, the Board notes that overall the record 
indicates that the veteran has had continuity of 
symptomatology since at least April 1991 when he reported 
having a history of frequent or severe headaches.  38 C.F.R. 
§ 3.303(b) (2006). Based on the above findings, and after 
affording the veteran the benefit of the doubt, the Board 
finds service connection for headaches is warranted.  

VIII. Service connection - Numbness and tingling

The veteran seeks service connection for numbness and 
tingling, claimed as due to an undiagnosed illness.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As noted above, specific laws and 
regulations govern disability resulting from undiagnosed 
illness in veterans with Persian Gulf service, as is 
established in the present case.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability characterized by 
numbness and tingling.  On an April 1991 health screening, he 
denied any diseases or injuries experienced during military 
service in Southwest Asia.  He also denied any history of 
neuritis on an April 1991 report of medical history.  
Likewise, on a March 1995 Annual Medical Certificate, he 
denied any current medical problems.  On a November 1995 
report of medical history, the veteran denied any history of 
neuritis.  No neurological abnormalities were noted on a 
concurrent medical examination.  

In June 1995, he began receiving private treatment for a 
right shoulder injury sustained at work, while lifting a 
heavy object.  He reported pain originating in his right 
shoulder and radiating down his back and his right arm.  He 
was afforded physical therapy, but reported only partial 
relief of his right shoulder and upper extremity pain.  On 
private physical examination in November 1995, he had normal 
neurological findings in the upper and lower extremities.  
Deep tendon reflexes were present and equal bilaterally, and 
light touch and pin prick sensation was within normal limits.  
No numbness or tingling, other than in and around the right 
shoulder, was reported by the veteran.  Right shoulder 
impingement syndrome was diagnosed by the examiner, a private 
physician.  

In May 1998, the veteran sought private medical treatment for 
right testicular pain of approximately a year's duration.  
This pain was characterized as a numbing, stinging sensation, 
with no history of specific injury.  Physical examination 
revealed a bilateral varicocele of the testes.  

On VA Persian Gulf War examination in August 2005, the 
veteran reported a four to five year history of tingling and 
numbness in the lower legs and fingers bilaterally.  These 
episodes occurred daily, and felt like the extremities "go 
to sleep."  On physical examination, he displayed no 
neurological deficits of either the cranial or peripheral 
nerves.  He had no deficiency in reflexes, sensation, or 
coordination.  The final impression was of paresthesias and 
dysesthesias of the bilateral lower extremities and fingers 
with hyperesthesia.  The examiner also found insufficient 
clinical evidence at present to warrant a diagnosis of any 
chronic pathological disorder.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for tingling and numbness, claimed as due 
to an undiagnosed illness.  The Board notes first that 
immediately following service, the veteran did not report any 
neurological symptoms or impairment immediately following 
service, including on his initial VA Gulf War protocol 
medical examination in May 1994.  His first reports of any 
neurological disability were in 1995, when he sustained an 
on-the-job injury to his neck and right upper extremity while 
lifting heavy weights.  At that time, he reported some 
numbness and tingling of the right shoulder.  With the 
exception of those injuries, the veteran again denied any 
neurological complaints on VA hospitalization in November 
1996.  Since that time, he has been involved in at least two 
automobile accidents and a motorcycle accident, with 
corresponding neurological complaints after each event, as 
noted above.  He was noted to have neurological complaints, 
especially in the lower extremities, on VA examination in 
August 2005.  

Based on this evidence, the Board finds that while the 
veteran has reported various episodes of numbness and 
tingling, chiefly in the lower extremities, following 
service, such symptomatology can be attributed to various 
intervening orthopedic injuries between the veteran's Persian 
Gulf service period and the onset of the claimed 
symptomatology.  Therefore, compensation is not payable for 
such disability as the result of an undiagnosed illness, as 
an intervening cause to the veteran's complaints has been 
noted within the medical record.  38 C.F.R. § 3.317(c) 
(2006).  

Additionally, service connection is not warranted on a direct 
basis, as the veteran's neurological complaints did not 
manifest during active military service; nor may they be 
presumed to have manifest therein, as degenerative joint 
disease of the spine or any neurological disability was not 
noted within a year of service separation.  The veteran's 
initial complaint of neurological symptomatology dates to 
1995, many years after his last period of active military 
service.  Furthermore, no neurological disabilities were 
sustained during any period of active duty for training or 
inactive duty training.  Overall, the preponderance of the 
evidence is against the award of service connection on a 
direct basis for any disability characterized by tingling and 
numbness.  

The veteran has alleged that he has tingling and numbness as 
the result of an undiagnosed illness incurred during military 
service in the Persian Gulf.  However, as a layperson, he is 
not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for tingling and numbness, to 
include as due to an undiagnosed illness.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IX. Service connection - Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran claims his hypertension is the result of an 
undiagnosed illness following his service in the Persian Gulf 
region.  However, a clear requirement of service connection 
under 38 C.F.R. § 3.317 is an undiagnosed illness which is 
"medically unexplained [ . . . ] without conclusive 
pathophysiology or etiology."  38 C.F.R. 
§ 3.317(a)(2)(C)(ii) (2006).  Thus, service connection for 
hypertension under 38 C.F.R. § 3.317 is not warranted.  
Nevertheless, the Board must also consider whether the 
veteran's hypertension was incurred during military service, 
or manifested to a compensable degree within a year 
thereafter.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hypertension.  At the time he 
was examined for separation from active military service in 
April 1991, the veteran's blood pressure was 120/66.  No 
finding of hypertension was made at that time.  

Post-service, hypertension was not diagnosed until 
approximately January 2001, when stage 1 hypertension was 
noted by the veteran's private physician.  The examiner did 
not indicate a prior date of onset for this disability.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for hypertension.  As noted above, the 
veteran's service medical records were negative for a 
diagnosis of or treatment for hypertension.  Post-service, 
the veteran was not diagnosed with hypertension until 
approximately 2001, several years after his last period of 
active military service.  Additionally, no competent expert 
has suggested the veteran's hypertension began during any 
such period.  In the absence of competent evidence that the 
veteran's hypertension was incurred during active military 
service, or may be presumed to have been incurred therein, 
service connection for hypertension must be denied.  

The veteran has himself alleged that his hypertension was 
incurred during military service, or is the result of an 
undiagnosed illness incurred during military service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability was not incurred during military service nor may 
it be presumed to have been incurred therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


X. Service connection - Gulf War Syndrome

The veteran seeks service connection for a disability 
characterized as "Gulf War Syndrome."  As noted above, 
specific laws and regulations govern disability resulting 
from undiagnosed illness in veterans with Persian Gulf 
service, as is established in the present case.  

Under the pertinent laws and the regulations, however, the 
focus for service connection purposes is not on what may have 
caused the disabilities of Gulf War veterans (i.e., smoke 
from oil well fires, bites from sand fleas, exposure to nerve 
gas, reactions to anthrax vaccinations, etc.), but rather on 
the specific disabilities themselves (e.g., joint pain, 
headaches, respiratory symptoms, etc.).  This is because once 
service connected, the specific, chronic disability is 
evaluated under its analogous diagnostic code.  See M21-1, 
Part VI, Paragraph 7.22 (May 12, 2005).  Moreover, to date, 
VA has not specifically recognized "Persian Gulf Syndrome" 
or "Gulf War Syndrome" as a compensable disability itself.  
See 60 FR 6660, 6661 (February 3, 1995).  

In any case, the veteran has also raised claims for service 
connection for specific disabilities (such as headaches, 
fatigue, generalized muscle and joint pains, etc.) arising 
from his Gulf War service, and these claims have been 
adjudicated above.  Thus, to the extent that he is separately 
seeking service connection for "Gulf War Syndrome," this 
claim must be denied as a matter of law, as it does not 
reference a particular disability per se.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Additionally, insomuch as the veteran's claim of Gulf War 
Syndrome encompasses the signs and symptoms already claimed 
above, he is in essence seeking evaluation and compensation 
for the same disability under differing diagnoses, a practice 
forbidden by regulation.  See 38 C.F.R. § 4.14 (2006).  
Therefore, his claim for service connection for Gulf War 
Syndrome must be denied as a matter of law.  




ORDER

Entitlement to an effective date prior to May 28, 1999, for 
the award of service connection for PTSD is denied.  

Entitlement to an initial rating of 70 percent prior to 
September 1, 2005, for the veteran's PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to an initial rating in excess of 70 percent for 
the veteran's PTSD is denied.  

Entitlement to service connection for muscle and joint pain, 
claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for gastroesophageal reflux 
disease, claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for sleep apnea, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for moodiness and memory 
loss, claimed as due to an undiagnosed illness, is denied.  

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for numbness and tingling, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for Gulf War Syndrome is 
denied.  




REMAND

The veteran seeks service connection for impotence, possibly 
as due to an undiagnosed illness.  The veteran is noted to 
have had active military service in the Persian Gulf region 
after August 2, 1990.  

The veteran first sought treatment for impotence in January 
2001, when he reported difficulty in attaining and 
maintaining erections to his private physician.  The 
veteran's physician suspected the veteran's erectile 
dysfunction was due to the psychiatric medications he was 
taking.  That same physician also noted the veteran had "low 
normal serum testosterone" levels.  Finally, benign 
prostatic hypertrophy was diagnosed by a VA examiner in 2005.  

In considering the medical evidence in its entirety, the 
Board notes the veteran's impotence has been attributed to 
several factors, including a possible congenital or 
developmental defect (low normal testosterone levels), and 
medication prescribed due to a service-connected disability 
(PTSD).  Based on these facts, additional development is 
required.  The Board observes that under 38 C.F.R. § 3.310, 
service connection may be awarded for a nonservice-connected 
disability which is due to, the result of, or is otherwise 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439 
(1995).

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2006).  Therefore, veteran must 
be afforded a VA medical examination and opinion to determine 
the correct cause or causes of his impotence.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of evaluating his claimed impotence.  The 
claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, as determined by the examiner, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After fully examining 
the veteran and reviewing his medical 
history, the examiner should identify any 
current factors resulting in the veteran's 
impotence.  Based on a review of the 
claims file and the examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that the veteran's impotence is 
due to or the result of medication 
prescribed for his PTSD, or otherwise 
related to his military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence received.  If the 
benefits sought on appeal are not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board offers no opinion regarding the final outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


